DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Response to Amendment
Applicant’s amendment of 09/08/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Matsumoto (US 10,166,884 B2) is the closest prior art. 
Matsumoto discloses a fuel cell system (power conditioning system 100) (figure 1) comprising: a fuel cell (fuel cell stack 1) (fig. 1) (3:22-37) that supplies electricity to a load (“... drive motor 5 serving as a load …”, 3:33-34) (the drive motor or load 2 receives the electricity from the fuel cell stack 1 and drives the electric vehicle) (3:15-47 and 4:31-33); a fuel cell converter (DC/DC converter 5) that is connected between the fuel cell (1) (see figure 1 for electrical connection) and the load (2) and  boosts a voltage output from the fuel cell (1) (DC/DC converter includes buck-boost converter for stepping up or down the output voltage of the fuel cell stack 1, and thus during the stepping up operation, it boosts the voltage output of the fuel cell stack 1) (3:42-50), and a control unit (fuel cell controller 10) configured to cause the fuel cell converter (5) to perform a voltage boosting action (3:27-50) (fuel cell controller 10 controls the DC/DC converter 5 that steps up or boosts the voltage of the fuel cell stack 1), and configured to control output electricity to the load (2) (fig. 1).
Although Matsumoto further discloses that the control unit (10) controls the fuel cell converter (5), which is buck-boost type converter for stepping up or down the output voltage of the fuel cell (fuel cell stack 1), Matsumoto does not disclose the control unit is specially programmed to cause the fuel converter (5) to perform the voltage boosting function as claimed.
The search did not reveal any other pertinent art that discloses specific programming of the control unit to perform voltage boosting action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721